Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 30 March 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II share common features.  This is not found persuasive because the product as claimed in Invention I does not comprise structure as to the individual folding of the pouch sides and can further include cases with preformed concave structure. Furthermore, the method as claimed in Invention II is comprises components to specific fashions of assembly, such as having a foil to form a pouch case, in a step-wise manner that would require a different search than searching for a product of the pouch battery.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrode assembly 200” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
The disclosure is objected to because of the following informalities: the Examiner notes that P11/L12 of the instant disclosure states an “electrode assembly (not illustrated)” yet further assigns reference character “200” to the electrode assembly starting on P11/L20 and does not show reference character “200” in the Drawings.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“a pair of first sealing part” should read as “a pair of first sealing parts”
“and are configured to from tab drawing parts” should read as “and are configured from tab drawing parts”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP2999023 A1 to Jung (cited in IDS dated 7 Feb 2020), hereinafter referred to as “JUNG”.
Regarding claims 1-2, JUNG teaches a pouch type secondary battery 100 (see [0031-0038]; see further FIG 1) comprising: 
an electrode assembly 110; and a pouch case housing the electrode assembly (see pouch 121 comprised within the exterior member 120 sealing the electrode assembly therein [0031]), 
wherein the pouch case comprises: a plurality of space-forming sections in a plane, connected to each other in parallel, and form a space for housing the electrode assembly by folding along imaginary lines (see exterior member 120 in FIG 2 having bending portions at the first can 122a and/or second can 122b in [0047-0051]; see further FIG 1 wherein the resulting bent edges and creases along the electrode assembly 110 are the folds); and 
tab drawing sections extending from the plurality of space-forming sections from where the electrode tabs of the electrode assembly are drawn out (see folded portion in annotated FIG 1 comprising second sealing portion 121c wherein first electrode tab112 and the second electrode tab 114 being connected to the electrode assembly 110 penetrate therethrough in [0061]).  

    PNG
    media_image1.png
    460
    573
    media_image1.png
    Greyscale

Regarding claim 3, JUNG teaches the tab drawing sections (see annotated FIG 1) extending from the plurality of space-forming sections in a direction perpendicular to a direction in which the plurality of space-forming sections are arranged (see bending of tab drawing sections along the side of the electrode assembly as extending towards the perpendicular direction from the direction of the exterior member 120 shown in FIG 2).  
Regarding claim 6, JUNG teaches the space having a rectangular parallelepiped shape (see [0042; 0050; 0081-0083] which teaches the shape of the exterior member 120 as being rectangular shape; see further alternate embodiments in FIG 4-6 wherein pouch 221 has a rectangular shape [0068]).  
Regarding claim 9, JUNG is not particular to the space formed by the pouch case having a thickness of 20 mm or more. It would obvious to one having skill in the art to optimize the size according to the circumstances in order to provide a case of desired thickness; JUNG further teaches the battery being used in electronic devices such as laptop computer

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over EP2999023 A1 to Jung (cited in IDS dated 7 Feb 2020), hereinafter referred to as “JUNG” as applied to claim 1 above, and further in view of US 20120040235 A1 to Cho et al. (newly cited by Examiner), hereinafter referred to as “CHO”.
Regarding claim 4, JUNG teaches the tab drawing section (see annotated FIG 1) comprising a pair of first sealing parts (see portion of sealing unit 115 disclosed in [0036] and second sealing portion 
a pair of second sealing parts (see annotated FIG 1 where folding for second sealing part is disposed near each electrode 112 and 114) and are in contact with first sealing part to fix the first sealing part. 

    PNG
    media_image2.png
    540
    877
    media_image2.png
    Greyscale

While JUNG is silent to the pair of first sealing parts and pair of second sealing parts being formed at the respective ends of a pair of opposite space-forming sections, JUNG teaches these components as disposed respective to the locations of electrode tabs 112 and 114.
CHO is relied upon for its teaching of the electrode tabs in contact with their respective electrode lead as it similarly teaches a pouch-type secondary battery having folded sections and electrode tabs protruding therefrom (see [0004-0012]; see also FIG 1). CHO teaches electrode tab 50 being in contact with electrode lead 70 as protruding in the different direction from that of electrode tab 60 being in contact with electrode lead 80. One skilled in the art as of the effective filing date of the claimed invention would be motivated to combine the teachings of CHO and JUNG so that in cases of high temperature and pressure during abnormal gas generation, the electrode tab structure would offer increased safety by cutting off electric current and discharging excess gas (see CHO [0017-0018]).
Regarding claim 5, JUNG teaches the pair of first sealing parts respectively comprise a first sealing section sealing the space and tab support part (see portion of second sealing portion 121c disclosed in [0061] shown further in annotated FIG 1) which extends from one end of the first sealing section and supports the electrode tab.
Regarding claim 7, JUNG is not particular to the pair of second sealing parts having at least one shape of rectangular or trapezoidal; however one skilled in the art as of the effective filing date would recognize the un-folded section annotated in FIG 1 as being the second sealing part as having a rectangular shape (see alternate embodiment in FIG 8 showing portion of exterior member 120 before forming second sealing part as indicated by arrows). 

    PNG
    media_image3.png
    572
    558
    media_image3.png
    Greyscale

Regarding claim 8, JUNG discloses having a section of the second sealing parts contact the region between the pair of first sealing parts (see annotated FIG 1 above) and further having a folding section extend from the second sealing section and configured to be folded from the second sealing section so as to prevent an interference with the tab drawing part (see annotated FIG 8 for approximate designations of folding portions within second sealing parts shown in FIG 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723